Case 1:20-cv-00417 Document 1-1 Filed 09/18/20 Page 1 of 18 PageID #: 4




                EXHIBIT A
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                         Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 2 of 18 PageID #: 5
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                         Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 3 of 18 PageID #: 6
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                         Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 4 of 18 PageID #: 7
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                         Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 5 of 18 PageID #: 8
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                         Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 6 of 18 PageID #: 9
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                        Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 7 of 18 PageID #: 10
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                        Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 8 of 18 PageID #: 11
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                        Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 9 of 18 PageID #: 12
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                      Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 10 of 18 PageID #: 13
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                      Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 11 of 18 PageID #: 14
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                      Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 12 of 18 PageID #: 15
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                      Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 13 of 18 PageID #: 16
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                      Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 14 of 18 PageID #: 17
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                      Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 15 of 18 PageID #: 18
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                      Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 16 of 18 PageID #: 19
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                      Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 17 of 18 PageID #: 20
Envelope: 2688915
Reviewer: Alexa G.
Case Number: PC-2020-05326
Filed in Providence/Bristol County Superior Court
                      Case 1:20-cv-00417
Submitted: 8/1/2020 6:49 PM
                                                    Document 1-1 Filed 09/18/20 Page 18 of 18 PageID #: 21
Envelope: 2688915
Reviewer: Alexa G.
